Citation Nr: 1235728	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to an acquired psychiatric disorder.

2.  Entitlement to an effective date prior to December 11, 2008, for the award of a permanent and total rating for pension purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve from January 1975 to August 1989, with verified active military service from January 1975 to January 1979 and subsequent periods of active and inactive duty for training (ADUTRA and INADUTRA).
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the Veteran's claim for service connection for PTSD, and reopened and then denied a previously denied claim for service connection for a bipolar disorder, also claimed as depression, anxiety, agoraphobia, and insomnia.  The Veteran perfected an appeal as to his claim for service connection for PTSD.  In a January 2009 determination, the RO granted non-service-connected pension benefits, effective from December 11, 2008.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7105(c), 7104(b) (West 2002).  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Id.  A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006). 

The Veteran filed a claim in May 2003 seeking benefits for "schizophrenia, Depression NSC."  In December 2006, the Veteran filed a claim seeking service connection for depression/psychiatric condition.  Thereafter, the Veteran submitted a June 2007 VA letter from Dr. J.G. in which he contended that the Veteran was receiving treatment for nightmares about the injury he sustained to his right hand during service.  Dr. J.G. reported that the Veteran was diagnosed with major depression, bipolar disorder, and cocaine abuse.  In an unappealed July 2007 rating decision, the RO denied service connection for depression/a psychological condition.  In the instant claim, the Veteran continues to seek service connection for a mental disability however variously diagnosed as due to the documented hatchet injury he sustained to his right hand during service.  For example, in his November 2008 signed statement, the Veteran contended that he suffered from PTSD "or some similar psychiatric disability" due to the traumatic event that caused his service-connected fractures of the right and middle fingers. Thus, the Veteran's current claim for service connection for PTSD is based on the same factual basis as the previously claimed depression/psychiatric condition; therefore, new and material evidence is necessary to reopen the claim.  Accordingly, the issue has been recharacterized on the title page as such.    
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including PTSD.  The record reflects that he served in the United States Army Reserve from January 1975 to August 1989, with verified active service from January 1975 to January 1979.  He then had periods of ADUTRA and INADUTRA until August 1989, apparently including ADUTRA from June 13-28, 1980, during the Cuban Refugee Resettlement Operations.

The Veteran described three alleged stressors associated with his claimed PTSD.  In September and November 2008 written statements, the Veteran said that a hatch cover slammed on his hand and that his PTSD was due to his traumatic hand injury that caused his service-connected right finger fractures.  (Service connection for right ring and middle finger fractures was granted by the RO in a 1997 rating decision).  

In his July 2009 notice of disagreement, the Veteran, through his representative, said that anxiety and stress during his duties as a military policeman during the 1980 Cuban Refugee events contributed to his claimed psychiatric disorder.  The representative explained that during this incident, the Cuban government emptied its prisons of many dangerous and hardened criminals that were allowed to "emigrate" to the United States.  These "refugees" were held in camps under United States military control, while plans for their disposition were finalized.  It was noted that the Veteran's Certificate of Appreciation demonstrated his participation in that program at Fort McCoy in Wisconsin.  (Among the Veteran's Reserve service records is a Certificate of Appreciation showing that he had outstanding service to Cuban Refugee Support in "1980.")  

In his March 2010 substantive appeal, the Veteran said that one stressor involved sirens that reminded him of the sirens that went off while he guarded Cuban prisoners at Fort McCoy when there were riots and prisoners broke out.  He also said he was nervous, excitable, and had nightmares related to his hand being smashed and his experience at Fort McCoy.  A third stressor involved a sergeant's leg being run over by a jeep in June 1982 at Fort McCoy while the Veteran was on summer Reserve training.  The Veteran said he was a military policeman at the time and should have stopped the jeep but failed to do so and felt guilty. 

In a June 2010 written statement, the Veteran said that a riot broke out in September 1980 and enclosed a copy of a September 9, 1980 article from the Daily Record in Ellensburg, Washington, regarding that incident at Fort McCoy.  In the May 2012 supplemental statement of the case (SSOC), the RO conceded that the Veteran was on ADUTRA in June 1980, although there is no evidence that he had ADUTRA in September 1980.

The RO obtained service personnel records regarding the Veteran's United States Army Reserve service.  Service treatment records associated with the Veteran's claim file in October 1997 contain a few treatment records from his Reserve service.  An effort must be made to ensure that all available Reserve service treatment records are a part of the record and to verify whether the Veteran served on a period of ADUTRA in September 1980.

The Board also notes that, in the May 7, 2012 VA PTSD examination report, a staff psychologist considered the above described stressors and concluded that the Veteran's symtoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner said that there was no constellation of mental health conditions that would indicate (that the Veteran had) PTSD and noted that the Veteran was diagnosed with chemical abuse and depression.  According to the VA examiner, there was "no indication these [diagnoses] have a relationship to the events in the military."  However, the examiner did not provide a rationale for his opinion.  Further clarification is needed.

Recent VA medical records, dated since April 2011, should be obtained.

Additionally, the Board notes that, in its January 12, 2009 letter, the RO advised the Veteran that he was entitled to non-service-connected pension benefits effective from December 11, 2008, and payable from January 1, 2009.  However, in a February 9, 2009 memorandum, the Veteran through his representative disagreed with the effective date of December 11, 2008 and argued that August 26, 2008 was the more appropriate date.  The Board construes the Veteran's representative's statement as a notice of disagreement for an effective date prior to December 11, 2008 for the award of non-service-connected pension benefits.  Since the appellant filed a timely notice of disagreement with respect to the assigned effective date, the Board's jurisdiction has been triggered.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a statement of the case regarding the matter of entitlement to an effective date earlier than December 11, 2008 for the grant of non-service-connected pension benefits.  If, and only if, the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2. Contact the National Personnel Records Center, the Department of the Army, the Commander of the 327th Military Police Battalion, Rosemont, IL 60018-3626, and/or any other appropriate state and federal agency and request the Veteran's United States Army Reserve service treatment records and the specific dates-not retirement points-for any period of active duty for training in September 1980.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information: 

The specific dates-not retirement points-for any period served on active duty for training: in the United States Army Reserve in September 1980.

3. Obtain all VA medical records regarding the Veteran's treatment for the period from April 2011 to the present and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be added to the claims file.

4. Return the Veteran's claims file to the VA staff psychologist who performed the Veteran's PTSD examination on May 7, 2012 at the VA medical center in Milwaukee.  (If that examiner is unavailable, another examiner is requested to respond to the Board's inquiry.  A clinical evaluation should be scheduled only if deemed necessary by that examiner.)  

The examiner should review the May 7, 2011 VA PTSD examination report and provide a rationale for his opinion that the Veteran was diagnosed with chemical abuse and depression, and there was "no indication these [diagnoses] have a relationship to the events in the military" (see May 7, 2012 VA examination report at page 12).  In addition, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bipolar disorder (which was diagnosed during the course of the appeal) is etiologically related to an incident of his military service.     

5. After completing the above action, the claim should be readjudicated. If the claim remains denied, a SSOC should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


